

117 S1631 IS: Arizona Experiment Station Land Conveyance Act of 2021
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1631IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Kelly (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of Agriculture to convey certain National Forest System land in the State of Arizona to the Arizona Board of Regents, and for other purposes.1.Short titleThis Act may be cited as the Arizona Experiment Station Land Conveyance Act of 2021.2.DefinitionsIn this Act:(1)EasementThe term easement means an easement to access and use Forest Service Road 9201D from its junction with Forest Service Road 0618 (commonly known as Beaver Creek).(2)Federal landThe term Federal land means the approximately 13.3 acres of National Forest System land within the Coconino National Forest in the State of Arizona, as generally depicted on the map entitled Act to Convey Certain NFS Land and non-Federal Land in Arizona Winter Quarters and dated June 20, 2019.(3)SecretaryThe term Secretary means the Secretary of Agriculture.(4)UniversityThe term University means the Arizona Board of Regents, acting on behalf of the University of Arizona Experiment Station. 3.Coconino National Forest land conveyance(a)Conveyance authorizedSubject to this section, if the University submits to the Secretary not later than 180 days after the date of enactment of this Act a written request for the conveyance of the Federal land, the Secretary shall, not later than 1 year after the date of enactment of this Act, convey to the University all right, title, and interest of the United States in and to that land, including related infrastructure, improvements, and easements on that land.(b)Terms and ConditionsThe conveyance authorized under subsection (a) shall be—(1)subject to valid existing rights;(2)notwithstanding any other provision of law; and(3)subject to any other terms and conditions as considered appropriate by the Secretary.(c)Forest Service accessThe Secretary shall retain all other rights not included in the conveyance authorized under subsection (a) to Forest Service Road 9201D from its junction with Forest Service Road 0618 (commonly known as Beaver Creek), including the maintenance of, and continued administrative access to, that road. (d)Use of conveyed land(1)In generalAs a condition of the conveyance under subsection (a), the Federal land shall be—(A)maintained by the University; and(B)used for the purposes of land-grant colleges and universities in accordance with—(i)the Act of July 2, 1862 (commonly known as the First Morrill Act) (12 Stat. 503, chapter 130; 7 U.S.C. 301 et seq.);(ii)the Smith-Lever Act (7 U.S.C. 341 et seq.); and(iii)the Hatch Act of 1887 (7 U.S.C. 361a et seq.).(2)ReversionIf any portion of the Federal land conveyed under subsection (a) is used in a manner inconsistent with paragraph (1), the Federal land shall, at the discretion of the Secretary, revert to the United States.